DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-5, 9-13, 17-19, 22-45 are pending as of the amendment of 1/22/20, and are considered herein.

Specification
	The specification is objected to.
	The specification cites many non-patent literature articles, but only provides the first author, and date.  This not a proper citation, as it would require divination or serial searches to find the one relevant in each case.  Please correct all citations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 10, 38-42, and 45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakaya, et al. (2003) “In vitro model of suicide gene therapy for alpha-fetoprotein-producing gastric cancer”, Anticancer Research, 23(5A): 3795-800 (ABSTRACT ONLY).
	Claim 1: Nakaya teaches the use of the AFP enhancer/promoter to drive expression of HSVtk (ABSTRACT).
	Claim 9: the claim limits claim 1 but only the species of the non-native promoter, and does not specifically exclude the AFP gene promoter, and thus, the claim is properly rejected.
	Claim 10: The plasmid is made during construction of the adenovirus vector.
	Claim 38: the composition is present, and calling it a kit does not change the structure.
	Claims 39-40: the transfection reagent may be considered the polymer proteins of the adenovirus.
	Claims 41-42: the therapeutic agent is present in the ganciclovir administered (e.g., ABSTRACT).
	Claim 45: the composition necessarily comprises the water which is used in administering the virus.  This may be considered to be the pharmaceutically acceptable carrier.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9, 10, and 38-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakaya, et al. (2003) “In vitro model of suicide gene therapy for alpha-fetoprotein-producing gastric cancer”, Anticancer Research, 23(5A): 3795-800 (ABSTRACT ONLY), as applied to claims 1, 9, 10, 38-42, and 45, above, and further in view of Yaghoubi, et al. (2012) “Positron Emission Tomography Reporter Genes and Reporter Probes: Gene and Cell Therapy Applications”, Theranostics, 2(4): 374-91.
	The various aspects are anticipated by, and thus, also obvious over the base art.  However, the aspect of the use of 18F-FHBG is not taught or obvious over the base art.
	On the other hand, the Artisan, being interested in monitoring expression and death of the cells, would be aware of Yaghoubi.  Yaghoubi teaches the use of the compound, with the SR39 mutant of TK, to monitor expression of the transgene (e.g., ABSTRACT, p. 379, col. 1).  
	Thus, it would have been obvious to make the kits to contain both the vector and the compound.  The Artisan would do so to monitor expression and kill the cells.  The Artisan would expect success, as the components are utilized for art-recognized purposes.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 ,4, 5, 10, and 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kauffman, et al. (01 August 1991) “Mutations in the thymidine kinase gene that allow expression of the enzyme in quiescent (G0) cells”, Oncogene, 6(8): 1427-35.
Claim 1: Kauffman teaches a heterologous promoter for expression of TK mRNA in quiescent cells, and further mutants of the TK gene, including one that deletes the c-terminal 40 amino acids of the TK protein (e.g., ABSTRACT).
Claim 4: because the claim limits only the AFP gene promoter of the parent, but does not exclude the “a non-native promoter” from being within the claim, this claim is also properly rejected.
Claim 5: because the claim limits only the AFP gene promoter of the parent, but does not exclude the “a non-native promoter” from being within the claim, this claim is also properly rejected.
Claim 10: the structure is included in a plasmid (e.g., section “Materials and Methods”, subsection “Plasmid construction”).
Claim 38: the claim is anticipated because the structure is present, and calling it a kit does not change this structure.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 10, and 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pantuck, et al. (2001) “CL1-SR39: A non-invasive molecular imaging model of prostate cancer suicide gene therapy using positron emission tomography”, Journal of Urology, 168(3): 1193-98 (ABSTRACT ONLY).
Claim 1: Pantuck teaches a plasmid comprising a CMV promoter-driven sr39tk mutant (e.g., ABSTRACT).
Claims 4-5: the limitations of Claims 4-5, while limiting the scope of the AFP gene promoter, do not exclude the scope of the non-native promoter.
Claim 10: the structure is a DNA plasmid.
Claim 38: the claim is anticipated because the structure is present, and calling it a kit does not change this structure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 9, 10, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pantuck, et al. (2001) “CL1-SR39: A non-invasive molecular imaging model of prostate cancer suicide gene therapy using positron emission tomography”, Journal of Urology, 168(3): 1193-98 (ABSTRACT ONLY), as applied to claims 1, 4, 5, 10, and 38, above, and further in view of Kim, et al. (2002) “The human elongation factor 1 alpha (EF-1α) first intron highly enhances expression of foreign genes from the murine cytomegalovirus promoter”, Journal of Biotechnology, 93: 183-87.
As shown above, the various aspects are anticipated by Pantuck, save the particular promtoer-enhancer combination.
On the other hand, the Artisan, being interested in expression of transgenes in mammalian cells, would be aware of Kim.  Kim teaches the combination of murine CMV promtoer – human EF-1α enhancer, provides particularly good expression in mammal cells (e.g., ABSTRACT).
Thus, the Artisan would be have found it obvious to modify the pantuck disclosure and utilize the enhancer/promoter combination of Kim.  S/He would do so, in order to obtain good expression, and would expect success, as the components are utilized for art-recognized purposes.

Claims Free of the Art
Claims 2, 3, 11, 12, 13, 17-19, 22-37 are free of the art.  The various aspects are lacking motivation in the art or reasonable expectation of success.

Claim objections
Claims 2, 3, 11, 12, 13, 17-19, 22-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claims 11-12 are allowable.
Claims 1, 4, 5, 9, 10, and 38-45 are rejected.
Claims 2, 3, 13, 17-19, 22-37 are objected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729. The examiner can normally be reached M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/            Primary Examiner, Art Unit 1633